OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS

                     AUSTIN
                                                                         719
Honorable A. a. tr;tckerson        - Page e




proT0ke0 your inquiry, Is that part or se0t10n 4 reading
am follous~
             nPtwvided,bowevor, t&at in all mm-
        tie0 beving a ppulstiQn of not less than
        fourteen tiaouoand, a.TLra
                                 hundred and ruty
        (14,680) nOr plrffe thal’i foUrteen tbOl~sond,
        el@t huMriM ($4,~300), aooordtng to the
        last available federal mnsus, as sam now
        axSets or way b6rosSter exist, ouch preohnct
        4waradstil.oaershall be entitled to moeire
        In salary not ia ex.4368~   of Three Thousand
        Dollars ($3000&O) per annum.’
          There is soms apparent sonSuslor in this pxym-kro,
dth mapoat to the refer@neo to the alast atallabls     federal
o4n8us.*  If’ the tit in this  proviso had used the language,
lao~ording to the laot arrflable Sederal census as the em
new    aidis,*     It doubtlsllr
                               rwl4      hw8   embraced LiontgQmry
Qoun~, far, as the last available federal Ooollus &x$&ad
on the date of this enactment, that fmtxnt~did fall tit@n
the braekot’14,660-l4*600 population.    mat such is not the
1-e        OS the Aot,for itooataios   tho a&‘XtionaX wwda
*or mat hereafter esi8tar    %a that, those womh?myhcms-
oihr exidi~ aa-0pert~ntto       the194Oi~deraloqmsarhen
the namebeoaPa 8railablet onii aOcOrd&~ to Wt       -
&ontgomery County does mt fall witbin tba abowbraekei
rri,th reapsot to wbA& population the @000.00 salw     taa
preeoribod.
                 We ham armstrued tidsAotwAthout8ny         oonsidera-
tioa     Of its   oon5titution8l    raUdity.